COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ricardo Cazarez v. The State of Texas

Appellate case number:    01-18-00345-CR

Trial court case number: 1562149

Trial court:              208th District Court of Harris County

        Appointed counsel, Inger H. Chandler, moved to withdraw from the appeal and filed a brief
concluding that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Based
on our independent review of the record, we conclude that there is an arguable issue that counsel
has not raised. Although counsel has considered the indictment and the judgment of revocation,
she has not addressed the offense for which appellant was convicted, which does not appear to be
the offense for which appellant was charged and pleaded guilty. Appellant was charged with, and
pleaded guilty to, the offense of theft in the aggregated amount of between $20,000 and $100,000.
He was convicted of the offense of theft from the elderly in an amount between $1,500 and
$20,000.
       When the appellate court determines that arguable grounds for appeal exist, we “must abate
the appeal and remand the case to the trial court with orders to appoint other counsel to present
those and any other grounds that might support the appeal.” Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991). When we “identify issues that counsel on appeal should have
addressed but did not, we need not be able to say with certainty that those issues have merit; we
need only say that the issues warrant further development by counsel on appeal.” Wilson v. State,
366 S.W.3d 335, 337 (Tex. App.—Houston [1st Dist.] 2012, published order of abatement).
Further, we must allow counsel that filed the Anders brief to withdraw from the case. See. Stafford,
813 S.W.2d at 511.
       Accordingly, we strike appellate counsel’s Anders brief to the extent it addresses cause
number 01–18–00345–CR and grant counsel’s motion to withdraw in 01–18–00345–CR. Cf.
Williams v. State, 976 S.W.2d 871, 873 (Tex. App.—Corpus Christi 1998, order) (striking
counsel’s brief and removing him from the appeal); Marsh v. State, 959 S.W.2d 224, 226 (Tex.
App.—Dallas 1996, no pet.), disp. on merits, No. 05-92-00482-CR, 1998 WL 234202 (Tex.
App.—Dallas May 12, 1998, no pet.) (same). We abate this appeal and remand the cause for the
trial court to appoint new appellate counsel.1 The trial court is ordered to inform this Court in
writing of the identity of new counsel and the date of appointment within 20 days of the date of
this order. Counsel’s brief will be due 30 days after the trial court makes its appointment.
This appeal will be reinstated after the notice of appointment is received by this Court.
       It is so ORDERED.

Judge’s signature: ___Honorable Richard Hightower______________
                    Acting individually  Acting for the Court


Date: _June 20, 2019__




1      New appellate counsel should investigate the record and file a new brief for appellant. Counsel’s
       brief may either present an argument on the merits or a proper Anders brief and motion to withdraw,
       as determined by counsel after a conscientious examination of the record.